SWYGERT, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s holding that the Government’s failure to properly notify Anna and Michael Polovchak of the possible issuance of the departure control order and to grant them a hearing before that order was issued violated Anna and Michael Polovchak’s due process rights. I do not agree with the majority, however, that the district judge abused his discretion when he enjoined enforcement of the departure control order.
In my view, the only issue presented by this case is whether the Government violated the parents’ due process rights when it entered the departure control order without giving the parents any opportunity to participate. Having found that the Government did violate the Polovchaks’ rights, the district judge could and did properly find that the order was null and void. See Han-Lee Mao v. Brownell, 207 F.2d 142, 147 (D.C.Cir.1953). The entry of the permanent injunction was merely a mechanical (almost non-discretionary) method of enforcing this finding. Walter’s rights to remain in this country were simply not at issue.
It is true that once the equitable powers of the court have been invoked, the district judge may consider the interests of all of the affected persons when fashioning the appropriate remedy; that does not mean, however, that the district judge does not *739grant the appropriate relief if he ignores or gives little weight to the interests of one affected person. In certain circumstances, such as in the instant case, the appropriate relief may require that those interests be ignored. Here, the district judge correctly found that a post-deprivation hearing today would be meaningless and would be tantamount to affording the parents no remedy at all because the facts and Walter’s rights as they existed in 1982 could not be reconstructed. Thus, the only way to undo the manifest injustice wrought on the parents several years ago was to enjoin the order in its entirety. In addition, although the district judge did find that Walter’s rights were less than those of his parents, a proposition with which I do not necessarily agree, it is clear that Walter would not suffer irreparable harm from the grant of the permanent injunction. He has another forum — a more appropriate one — where his rights, as they have developed since the departure control order was improperly entered, may be considered before his parents can return him to the Soviet Union. The majority correctly recognizes that in exceptional circumstances the Government may issue a temporary departure control order without granting a pre-issuance hearing so long as it provides a prompt post-issuance hearing. If Walter’s situation today is as critical as he and the Government claim, then the Government could properly issue a temporary departure control order at this time, pursuant to 8 C.F.R. § 215.3(j), and then provide the parents with a prompt post-issuance hearing. That hearing before the administrative agency would be the appropriate forum for the consideration of Walter’s present interests which are simply not relevant to the issue of whether the parents’ rights were violated. Thus, in my view, the district judge’s grant of the permanent injunction did not constitute an abuse of discretion because it was the only meaningful relief that could have been granted to the parents and because Walter may have his rights promptly adjudicated elsewhere.
I concede that the approach I suggest is no less of a pyrrhic victory for the parents than is the approach of the majority, because the parents are not likely to have their rights considered in any proceeding before October 3,1985, when the injunctive phase of this litigation becomes moot. Indeed, my approach sends Walter’s parents back to the beginning of the administrative/judicial process, whereas the majority’s approach merely remands the case to the district judge. Nonetheless, I believe that my approach is more sound because it does not permit the Government to continue to enforce an invalid order pending a hearing.1 In addition, by ordering an evi-dentiary hearing on the balance of equities as they now exist, the majority in effect grants the relief that the Government has always suggested was appropriate — a post-deprivation hearing long after the original temporary order was issued. This conflicts with the majority’s holding that in cases such as the one at bar where the Government has not demonstrated that exigent circumstances compelled its egregious behavior, the Government must provide the parents with a hearing before a departure control order is entered.
The impact of today’s decision is probably not far reaching, at least domestically, due to the unique facts of this case. It is unlikely that the Government would ever attempt, or that a court would permit the Government, to grossly interfere by sum*740mary procedures with American parents’ decision about how and where to raise their children. Cf. Schleiffer v. Meyers, 644 F.2d 656, 665 (7th Cir.1981). But permitting the departure control order to stand notwithstanding its invalidity may have far broader or more dangerous implications for American families traveling or living abroad. There is nothing to deter foreign governments from engaging in retaliatory behavior other than our own government acting in accordance with acceptable legal principles. Thus, by invalidating the order in its entirety, this court would clearly inform other governments that our own government’s cavalier approach to the rights of alien parents will not, under any circumstances, be condoned or permitted to succeed because of a delay in the judicial process.

. It is conceivable that under my approach Walter could be "whisked out” of the United States if the Government failed to grant a new order either before or soon after the mandate issued from our court. It seems unlikely, however, given the long and tortuous history of this case and the Government’s decidedly strong preoccupation with the matter, that the Government would fail to act promptly. In addition, it is clear that the departure control order merely prohibits Walter’s parents from taking him out of the country through legal means; nothing in that order would prevent illegal means, such as kidnapping or drugging. Thus it is improbable, if not impossible, that the parents could return and enforce their legal rights before the Government had acted on Walter’s behalf. Even if the parents could, I believe that the Government’s behavior in this case is sufficiently inexcusable (and dangerous, see discussion infra at 739) that the very small risk that Walter might, through legal means, be returned against his will to the Soviet Union should be assumed.